Citation Nr: 1210369	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and schizophrenia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, N.M.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied his claim for service connection for PTSD, among other claims. 

The Veteran testified before the undersigned at a May 2008 hearing at the RO.  A hearing transcript has been associated with the claims file. 

The Board's November 2008 decision reopened the instant claim and remanded it for additional development and adjudication.  In July 2010, the Board again remanded the claim for additional development.  The necessary development has been completed, and the case is ready for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current psychiatric disabilities are not the result of a disease or injury in service, including a personal assault during service. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD and schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

For claims based upon in-service personal assault, VA must advise the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in October 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  In March 2006, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  In April 2006 and December 2008, he received additional notice about substantiating PTSD claims based upon personal assault.  

While several of these letters were not furnished until after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in multiple Supplemental Statements of the Case (SSOC) with the most recent SSOC being issued in September 2011.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, personnel records, VA treatment records, and private medical records.  Social Security Administration (SSA) records were requested, but in December 2009 they responded that they did not hold any records for the Veteran.
The Veteran was provided an adequate VA examination in March 2009 and addendum opinion in August 2010 for his service connection claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The updated VA treatment records from the Denver VA medical center, the December 2008 notification about substantiating PTSD claims based upon personal assault, and the March 2009 VA examination report and August 2010 addendum reflect development in substantial compliance with the November 2008 and June 2010 Board remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
 
The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Thus, the duties imposed by Bryant are not applicable to Board hearings. 

Nevertheless, at the May 2008 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for his claimed psychiatric disabilities and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based upon his statements and review of the record, additional development was undertaken.  The duties imposed by Bryant were thereby met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including psychosis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 4.125(a), the diagnosis of a mental disorder must conform to criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

If a chronic disease, such as psychosis, is demonstrated to a compensable degree within one year of service; service connection will be presumed.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309.  The term "psychosis" includes schizoaffective disorder and schizophrenia.  38 C.F.R. § 3.384 (2011).

The Court held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in a claim for service connection for PTSD, the Board typically adjudicates all diagnosed psychiatric disorders even if they are not specifically claimed by the Veteran.

Factual background

Personnel records showed that the Veteran was stationed in Germany beginning in January 1968 and worked as a loader.  Following his transfer to Germany, he was found to have unsatisfactory performance in his conduct and efficiency.  In April 1968, the Veteran was court-martialed for failure to appear at his appointed place of duty.  In December 1968, he was placed in pre-trial confinement pending charges of abduction and rape of a German citizen.  He was convicted and imprisoned from June 1969 to approximately December 1970.  In January 1971, he returned to the United States.  

Service treatment records do not reflect any treatment for a psychiatric disability.  In his December 1971 report of medical history; however, he affirmed that he had difficulty sleeping, depression or excessive worry, nervous trouble, and a head injury.  The examiner noted his reports of being struck in the right temple in April 1971 without loss of consciousness.  

In August 1975, the Veteran reported that military service had "messed up" his mind and mental capacity.  

In April 1976, a friend stated that the Veteran had developed a nervous disorder that was not present prior to service.  He reported symptoms that included sleep walking and frequent urination.  

VA treatment records, dated in April 1976, showed that the Veteran complained about nervousness and irritability over the past several years.  The examiner noted his wife had left him due to his physically abusive behavior.  He assessed probable schizoaffective disorder.  He gave the Veteran Thorazine and scheduled a mental health consultation.  

As part of a claim for service connection for a nervous disorder, the Veteran underwent a VA psychiatric examination in June 1976.  He reported that his psychiatric problems began in service when he had difficulty with his superiors and was placed in the stockade for fighting.  He was currently taking medication for an anxiety condition.  His wife recently left him due to his abusive behavior.  Mental status examination showed the Veteran to be well groomed.  

The examiner noted negativistic and obstructionist behavior during the interview.  He described the Veteran as having a chip on his shoulder.  His affect and mood was anxious and hostile, but he did not display any obsessions, phobias, delusions, hallucinations, or tics.  His primary complaint was getting along with others, passive aggression, and explosive outbursts.  Due to these problems, he had difficulty adapting to his environment.  The examiner diagnosed passive-aggressive and explosive personality disorder, severe.  

In a November 1978 letter, the Veteran referenced treatment for a nervous disorder at the "Nurnberg General Hospital," in Germany.  He stated that he was imprisoned in Germany from June 1969 to January 1971; but returned to active duty immediately upon release from imprisonment.  He was arrested in March 1977 and was currently imprisoned.  

In May 1979, the Veteran contended that he had a nervous disorder and nervous gastric ulcer related to service.  He also referenced having shell shock as result of noise exposure from gunfire and sirens.  

Private emergency room records from sometime in 1995 reflect that the Veteran sought treatment for chest pain.  He described this as a chronic condition occurring two to three times per week for the past one to two years.  The examiner diagnosed post traumatic stress syndrome, but did not report a stressor.  

Private medical records from January 1996 reflect that the Veteran had a twenty plus year history of schizophrenia and volunteered for a medication research program.  He described his schizophrenia symptoms as beginning in his early 20s, when he began experiencing auditory hallucinations.  He also had a history of drug and alcohol abuse.  He admitted to having a history of suicidal and homicidal ideation.  The examiner noted that the Veteran had served about twelve years for manslaughter.  

During January and February 1996, the Veteran had an inpatient admission at a private hospital for an investigational pharmaceutical study.   He described having an explosive personality.  

Within three to four days of starting the medication, he displayed a brighter affect and did not have auditory hallucinations.  Side effects included mild tachycardia and intermittent vomiting.  However, the auditory hallucinations returned and the Veteran developed an irritable mood.  He became increasingly upset over a perceived assault by a nurse.  

He claimed to have injured his shoulder during the assault, although X-rays showed his shoulder was normal.  After three weeks, the physician and the Veteran agreed to discontinue the drug trial as he had shown little improvement.  At discharge, his mood had stabilized and he denied any overt psychosis.  The physician diagnosed paranoid schizophrenia and antisocial personality disorder.  

VA treatment records, dated in February 1996, show that the Veteran requested medication he had been using during the pharmaceutical study.  He reported that he desired to apply for service connection for schizophrenia.  He stated that he had been diagnosed with it in 1976, but did not have medical treatment for it until now. 

Social Security Administration (SSA) records from August 1996 show that the Veteran was assessed as having schizophrenic and personality disorders.  An examiner noted delusions or hallucinations and inflexible and maladaptive personality traits, which were considered antisocial.  He also noted current alcohol and cannabis abuse.  

VA treatment records from 1996 and 1997 reflected that the Veteran was homeless.  A note from August 1997 showed that he reported being diagnosed with schizophrenia, paranoid type in 1976.  The examiner maintained diagnoses of paranoid schizophrenia and antisocial personality disorder.  

VA treatment records from September 1997 reflected that the Veteran reported being off of drugs.  However, a urine screen from the same month was positive for cocaine.  From September 1997 through March 1998, he participated in a compensated work training problem through VA.  However, in February 1998 he tested positive for cannabis and withdrew from the work program the following month.    

In April 1998, the Veteran was admitted to a VA psychiatric.  He confirmed a longstanding history of polysubstance abuse beginning in 1972.  He said that he was currently clean.  His wife complained that he was abusive and had explosive episodes of anger.  She was concerned that he was using drugs again.  She did not report any psychotic behavior.  The Veteran stated that he had heard intermittent male voices telling him to hurt himself within one year of joining the military.  The examiner noted a 1977 diagnosis of passive aggressive personality; a 1996 diagnosis of polysubstance abuse (1972-1996); and a diagnosis of schizophrenia at St. Paul Medical Center.  

In April 1998, the Veteran again acknowledged that he had served time in a German prison during service.  He stated that his life was damaged by the false imprisonment.  He also reported being discriminated against and treated harshly during service in Germany.  He claimed he had PTSD.   

In March 2000, the Veteran underwent a psychiatric evaluation in connection with a claim before the Texas Rehabilitation Commission Disability Determination Services.  He complained that he could not deal with stress, people, or maintain employment.  He reported having diagnoses of schizophrenia and PTSD.  He reported his imprisonment during service; but denied committing the rape for which he was imprisoned.  He believed his experience in the German prison created psychiatric problems due to being subjected to "crazy stuff."  He recalled being depressed and suicidal at that time.  He reported being treated for depression upon his return to the military.  

Currently, the Veteran had depression, suicidal ideation, repressed emotions, and sleep disturbances.  He reported flashbacks of stabbing and sodomy that he witnessed while in prison.  He was released from prison in 1972.   He was imprisoned again from 1976 to 1988 after he shot another man to death during a fight.  He continued to have problems adjusting to society and legal difficulties.  He had auditory hallucinations that decreased somewhat with medication.  

The examiner found him to be lethargic and have poor memory, concentration, and attention span.  He noted that the Veteran was unable to recall information given 15 minutes prior.  He also reported that the Veteran had a significant history of polysubstance abuse.  He diagnosed chronic paranoid schizophrenia, PTSD, and history of alcohol and substance abuse in remission.  He made an Axis II diagnosis of a personality disorder.  

Dr. M.K. provided a September 2004 psychiatric evaluation for the Veteran.  He reported having psychiatric problems between ages 17 and 22.  He cited frequent verbal and physical confrontations without further description.  He described extreme paranoia that interfered with his occupation and domestic relationships following service.  He reported being treated with chlorpromazine during service.  In his early 20s, he began experiencing auditory hallucinations.  

The Veteran denied alcohol use, but reported abusing marijuana and cocaine in the past.  Mental status examination showed the Veteran to have good hygiene and grooming.  However, his affect was flattened and blunted.  He admitted to auditory hallucinations and paranoia.  The examiner diagnosed paranoid schizophrenia by history.  She noted an acute exacerbation of polysubstance abuse.  She admitted him into inpatient treatment for stabilization and possible participation in a medication study.   

Upon inpatient admission in September 2004, the Veteran reported increased paranoia and auditory hallucinations encouraging him to fight.  At discharge, he was stable.  He continued seeing Dr. M.K. through April 2005.  

Private medical records from July 2005 show that the Veteran underwent inpatient treatment upon complaints of mood swings.  He had a recent relapse of methamphetamine use.  He dated his anger problems back to childhood.  Discharge diagnoses were bipolar disorder, amphetamine abuse, and past cocaine abuse.  An Axis II diagnosis of passive/aggressive personality was also given.  

In August 2005, the Veteran reported having anxiety, anger, memory loss, and depression among other symptoms since his German imprisonment.  He asserted that he was subsequently found not guilty of the in-service rape.  

In March 2006, the Veteran again reported that he was falsely charged for rape while serving in Germany.  He noted that he had served only one and a half years of a four year sentence and received an honorable discharge.  He reported being raped while imprisoned.  The German authorities threatened to kill him if he reported the incident.  

Also in March 2006, the Veteran's mother reported that military service had changed her son.  His sister submitted a similar statement.  

In April 2006, the Veteran's wife reported that the Veteran had recently informed her that while imprisoned in Germany, he had been raped.  He had suppressed this memory for many years and did not share it until beginning treatment with Dr. R.G.  

In May 2006, the Veteran visited a VA mental health clinic.  He reported being given a diagnosis of paranoid schizophrenia in 1976.  He continued to have major anger issues.  He denied auditory or visual hallucinations, but admitted to talking to himself.  He had a history of domestic violence with his first wife in 1972 and in 1977 was imprisoned for unintentional manslaughter following a fight.  

He reported a drug history beginning in 1967 and being raped while imprisoned during service.  He asserted that he was falsely accused, but convicted of rape in Germany and served a one and half year sentence.  He described being assaulted by two German men and bleeding rectally.  He had an examination and was told not to inform anyone about the incident or he would be killed.  

He had not informed anyone about the incident until his recent counseling session with J.D.  He had intrusive thoughts about the assault right before he went to sleep and continued to have sexual dysfunction.  He currently denied hallucinations, but described anger management difficulties, paranoia, and verbal outbursts.  He denied using any drugs since February 2006, but had a long history of polysubstance abuse.  

Mental status examination was remarkable for a depressed and anxious mood.  Thought content included some paranoia without delusions or hallucinations.  The Veteran related having a lot of anger issues regarding the personal assault in Germany.  The examiner made Axis I diagnoses of chronic paranoid schizophrenia, PTSD secondary to military sexual trauma, and polysubstance dependence and deferred giving an Axis II diagnosis.   

In a May 2006 letter, J.D. stated that the Veteran recently began counseling with her upon referral from Dr. R.G.  In a June 2006 letter, she reported that the Veteran was referred to her upon reporting a history of sexual abuse.  She had six counseling sessions with the Veteran to help him process the sexual abuse that occurred while imprisoned in Germany.  She believed his PTSD symptoms had increased upon his reporting of the trauma.  

VA treatment records, dated in June 2006, show that the Veteran visited an addiction therapist.  He again reported being raped while imprisoned in Germany.  He turned to drugs and alcohol to cope.  In 1976, he began seeing a psychiatrist and disclosed his trauma.  In 1977, he reported being imprisoned for eleven years.  He began using drugs again, but was currently in remission.  He began attending a substance abuse relapse prevention and anger management group.    

VA treatment records from September and October 2007 show that the Veteran discontinued group therapy for substance abuse and was encouraged to return.  In a subsequent clinic visit, no overt psychosis was found.

During VA treatment in March 2007, the Veteran reported that his anger and paranoia started before the personal assault in the German prison.  He cited being beaten due to his race.  He had had anger management problems since then.  

In June 2007, the Veteran reported that he was stationed in Germany when Martin Luther King Jr. was assassinated.  The assassination caused major disruption to the base operations, and they were place on lockdown.  Someone reported seeing him off base to his superior.  His superior confronted him and shouted racial slurs.  He argued that he did not leave the base.  He reported that some white service members broke into his locker and took his records and wrote racial slurs on the latrines.  He was also victim of racially motivated attacks by white soldiers.  

He denied using drugs during service.  However, he consumed alcohol on two occasions and was placed in the hospital with kidney problems.  He also recalled severe punishment for being late for maneuvers.  

In Bamberg, Germany, he experienced more racism.  He could not listen to his music.  There were constant knife fights and racial slurs were prevalent.  He had trouble sleeping due fear of being attacked.  

Later, he spent time in a German civilian prison for a crime he did not commit.  He was released back into the military and returned to the United States.  He was not given a physical or mental evaluation after leaving the prison.  Due to these recollections, he desired to amend his claim to include PTSD.  He cited stressors of being in a German prison, racial injustices, and mental and physical abuse as a soldier.  

VA treatment records, dated in June 2007, reflect that the Veteran was upset over a prior visit with the mental health clinic that he believed had resulted in his service connection claim being denied.  He stated that his polysubstance abuse problems began after service.  During service, he only drank two to three cans of beer and was never intoxicated.  He believed his PTSD started before his German imprisonment and was related to racial issues.  He currently reported sleep disturbances, anger management problems and paranoia.

The Veteran underwent a VA mental health behavior assessment in August 2007.  He endorsed having anger, sadness, agitation, and violent thoughts over the past 30 days.  He had recent crying spells.  He described longstanding psychiatric problems consisting of agitation.  He was initially treated in the 1970's and given a diagnosis of schizophrenia.  He affirmed having auditory hallucinations during episodes of anger, but they remained inside his head.  The examiner observed some elements of paranoia without an obvious thought disorder.  The Veteran reported recently having better control over his agitation.  He acknowledged a polysubstance abuse history, but said that he had been clean for the past two and a half years.  

The Veteran again reported being falsely accused of rape and spending a year and a half in a German civilian prison.  During his time in jail, he was raped by two Germans.  He became agitated when discussing the incident and the examiner did not further query him about it.  He reported a history of domestic violence in 1972 and being convicted of manslaughter in 1977.  

The examiner concluded that the Veteran had a complex history with psychotic symptoms and episodes of violent behavior.  He noted prior diagnoses of schizophrenia and PTSD due to personal assault.  He believed that additional information was necessary to better understand the Veteran's history and presenting symptoms.  

In September 2007, the Veteran had an initial mental health medication visit.   The Veteran reported having PTSD from military service without further description of the stressor.  He had poor sleep, social isolation, but denied feelings of guilt, regret, or remorse.  He focused on how he had been a victim of racism throughout his life.  He stated that he began psychiatric treatment in 1976.  He reported using marijuana and alcohol in the past, but said he was currently clean.  

Mental status examination showed him to have appropriate appearance and speech.  However, he displayed an agitated attitude and had an irritable, loud, and defensive affect.  He denied any psychotic symptoms.  Thought process was significant for preoccupation with PTSD, VA and racism.  Thought content showed some paranoia about being watched all the time.  He was assessed as having fair judgment by seeking treatment, but limited insight into his problems.  

The examiner commented that the Veteran appeared quite irritable and defensive despite reporting that he was calm.  He wanted to illicit more history from the Veteran to clarify the diagnosis.  He noted that rapport was difficult to establish.  He made Axis I diagnoses of chronic paranoid schizophrenia and PTSD by history.  An Axis II diagnosis was deferred, but some anti-social traits were noted.  

A subsequent September 2007 VA note reflected that the Veteran remained irritable and mistrustful.  It was not clear whether this behavior was due to PTSD, personality style, or mood instability.  

In October 2007, the Veteran reported being subject to racist attacks and verbal assaults while in Germany.  He was upset about being treated differently than the white soldiers.  In 1976, he received Thorizane for psychiatric problems.  

VA treatment records, dated in November 2007, reflected that the Veteran continued to dwell on the internal rage he experienced over many years and his efforts to contain it.  He had strong feelings about being mistreated by others on account of racism.  

VA treatment records from January 2008 showed that the Veteran reported being sexually assaulted while serving in a German prison for a crime he did not commit.  He also reported being the victim of a racial attack during service.  He reflected on how he carried anger from these experiences, which led to subsequent violent behavior.  However, he currently had good anger control.   

At the May 2008 hearing, the Veteran's representative described the social unrest affecting the military during the Veteran's period of service.  He contended that the May 1976 diagnosis of psychosis was incorrect.  He asserted that the Veteran was misdiagnosed in 1970s for what today would be considered PTSD.  He also asserted that Dr. K.P. misdiagnosed the Veteran, because he was suppressing his traumatic memories while under her care.  

The Veteran testified that he had been an outstanding soldier before being imprisoned in Germany.  He recalled that he had been intentionally misplaced in a lineup to lead the victim to identify him as the attacker.  He stated that he got along with most people, but had trouble with some white men.  He pointed out that he had been able to stay in the Army for another year and receive an honorable discharge.  He believed his experience in Germany caused him to have lifelong problems with authority.  He used drugs and alcohol to suppress his emotions.  He recalled complaining about race relations in service, upon his return from Germany.  

His wife reported meeting him in 1997.  Due to his psychiatric problems, they had separated.  Over time he had verbalized more of his military experiences.  

In December 2008, the Veteran's wife reported having marital difficulties due to the Veteran frequent mood swings.  She could not sleep beside him due to his sleep disturbances and nightmares.  She witnessed him pulling a gun in a suicide attempt.

In December 2008, the Veteran's brother reported that the Veteran's personality had drastically changed during military service.  

The Veteran also submitted a December 2008 statement in which, he reported being a guinea pig for experimental tests and drugs since 1976.  He asserted that his mental health diagnoses were racist.  He denied any substance abuse problem in the military and noted that he was not offered mental health assistance during service. 

In January 2009, the Veteran's mother reported that he expressed fear over racial violence while in the military.  He reported being beaten and witnessing many racial slurs.  He had had problems maintaining a normal life following service.  His daughter also submitted a statement in which she expressed her belief that he still had emotional problems from traumatic military memories.  

The Veteran was afforded a VA psychiatric examination in March 2009.  The examiner carefully reviewed the claims file.  He noted the Veteran's somatic complaints in December 1971 and current psychiatric treatment.  He noted the reported stressor of a sexual assault in a German prison.  He observed that VA treatment records from June 2007 reflected that the Veteran believed his claim was denied because of the reported sexual assault and changed his reported stressor to race related issues that were present before the assault.  He also noted the Veteran's reported substance abuse history was inconsistent as he reported using drugs during service on some occasions, then denied a substance abuse problem during service.  

The Veteran's primary complaint was irritability and anger.  He had crying spells, fairly constant depression, and sleep disturbances.  He reported that his anger issues started after a racially charged confrontation with a superior in 1968.  He was placed in a stockade and attributed his psychiatric problems as to initially manifesting after this incident.  The examiner noted this report was inconsistent with the Veteran's prior reports of psychiatric problems starting in prison.  

The examiner noted that the Veteran had an extensive polysubstance abuse and dependence history.  He observed that there were conflicting dates as to when the substance abuse problems started.  For his military history, the Veteran acknowledged being imprisoned for a year and a half.  He stated that it was a false charge and that a white soldier had committed the rape.  He reported that the victim picked him out of a lineup of white men.  

When further queried about the misidentification, he stated that it was dark when the incident occurred so the victim would not have known the race of her attacker.  The 1977 imprisonment stemmed from a bar fight over a racial slur.  The victim hit him and he then shot and killed him.  He served eleven and a half years.  

The examiner further queried the Veteran about his military service.  He reported being exposed to racial slurs and discrimination.  He originally claimed PTSD as relating to the rape in prison, but currently claimed his stressor was from incidents where the military police dressed in Ku Klux Klan outfits and harassed the black inmates.  He also described them as putting nooses around black inmates and dragging them up and down the hallway.  He was attacked by five or six white inmates while in the shower on four or five different occasions.  He then reported being raped by two German men and having rectal bleeding.  He said it occurred on several occasions.  He did not disclose this incident until he sought counseling in 2006.  

The examiner concluded that while there was documentation of behavioral problems in the military, he could not find evidence supporting any assault before or during his imprisonment in Germany.  He also noted that the Veteran's historical account changed throughout the record.  

Mental status examination showed the Veteran to be appropriately dressed and have fair hygiene.  The examiner reported that rapport was difficult to establish and the Veteran was very irritable and angry.  He refused to complete psychiatric testing due to a headache and his hand hurting.  He was reluctant to answer questions and asserted that such information should be in his medical file.  Thought process was logical, coherent, and relevant.  However, social skills, reasoning, and judgment were poor. 

He reported having memory problems for years.  However, the examiner assessed his long term memory as being within normal limits.  The Veteran endorsed almost every psychiatric symptom when asked.  The examiner noted serious problems with the Veteran's credibility and did not observe objective verification for all of his reported stressors.  For these reasons, he declined to diagnose PTSD.  

The examiner noted that the Veteran partially completed the Minnesota Multiphasic Personality Inventory-II.  From his partial responses, the examiner noted that the test scores would be invalid due to an exaggeration of symptoms.  He concluded this test result was consistent with malingering.   

The examiner made an Axis I diagnoses of paranoid schizophrenia, chronic and polysubstance dependence.  He listed an Axis II diagnosis of antisocial personality disorder.  He reported that finding serious problems with the Veteran's credibility as his reported psychiatric symptoms have widely varied over the course of many years.  He noted the Veteran initially reported being raped while imprisoned in Germany, but then amended his claimed stressor to racially motivated physical and verbal assaults by white soldiers and superiors.  Given that service records did not confirm his alleged stressors and psychiatric testing and inconsistent reports raised credibility questions, he did not diagnose PTSD.  Additionally, the Veteran had had a longstanding diagnosis of a personality disorder.  
  
In a May 2010 statement, the Veteran recalled being involved in 1968 race riots over Martin Luther King's death while stationed Erlangen, Germany.  He reported being attacked by white soldiers at the barracks, latrine, and in public.  The white soldiers went unpunished.  When he went into town on a pass, he was falsely accused of raping a German national and spent eighteen months in prison.  He stated that a white soldier was the attacker and deserted the army.  

He noted that VA determined his story was inconsistent.  However, he reported that during the past twelve years he received better psychiatric treatment and was better able to report his in-service memories.  He asserted that PTSD and paranoid schizophrenia have similar symptoms and that he was labeled as having paranoid schizophrenia due to his race.  He reported that the military completely changed his life, and he did not get proper care at separation to adjust to civilian life.      

In August 2010, the VA examiner conducting the March 2009 VA examination provided an addendum medical opinion.  He again reviewed the claims file and determined that no changes to his March 2009 opinions were warranted.  He stated that the Veteran was a poor historian and there was evidence of malingering.  He also noted that the Veteran also had a clear history of personality disorder and polysubstance dependence.  

The examiner observed that near separation the Veteran reported having nervous trouble, depressed mood, and a sleep disturbance.  However, he believed these symptoms were more likely related to the negative consequences of his antisocial actions and polysubstance dependence and the direct physiological effects of his substance dependence.  The reports of psychosis did not occur until years after military service.  

The examiner also did not find sufficient information to substantiate the Veteran's claimed stressors in light of his poor reliability as a historian.  In his opinion, the evidence supported a later onset of paranoid schizophrenia, superimposed on preexisting personality disorder and polysubstance dependence.  Based on review of the claims file, prior interview with the Veteran, and psychiatric testing, the examiner opined it was less likely paranoid schizophrenia was related to a disease or injury in service, including the reported stressors, or occurred during service.  



Analysis    

The record shows that the Veteran has been diagnosed as having various psychiatric disabilities, mostly classified as schizophrenia and PTSD.  A current disability has thus been demonstrated.  

The Veteran has also reported a continuity of psychiatric symptoms beginning in service as well as in service stressors.  These reports are competent, but it must also be determined whether they are credible.  Jandreau, Barr. 

In deciding whether the Veteran's reports are credible, the Board considers such factors as possible bias, conflicting statements; internal inconsistency, facial plausibility and consistency with other evidence.  Buchanan v. Nicolson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

In this case the Veteran's reports have been inconsistent with each other and with evidence documented in the claims folder.  The most recent VA examination documents in detail these inconsistencies, as does the factual background reported above.  At times he has alleged that his symptoms began after being raped in service, that they began prior to the rape with racial harassment, and has suggested that the rape was actually a beating.  

He has denied committing the rape for which he was convicted and imprisoned, but has indicated that he knew the identity of the rapist and the lighting conditions when the rape occurred.  It is unclear how he could have known these things if he had not been present.  

On other occasions the Veteran has denied recent drug use, but contemporaneous drug testing showed that he had in fact used drugs.  He has reported having excellent service prior to his imprisonment, while the service personnel records document disciplinary actions against him.  

His job performance was considered unsatisfactory beginning with his arrival in Germany in January 1968; but he has asserted that his problems began with racial tensions arising from the assassination of Martin Luther King, which took place in April 1968.

The Veteran has argued that his earlier reports were clouded by his substance abuse and disability and that his more recent recollections are reliable, because he had received successful treatment.  The record shows; however, that the inconsistent and unreliable statements have continued since the reported success of his treatment.

Because of his numerous inconsistent statements, and history of statements that are contrary to documented evidence of record; the Board finds his reports of a continuity of symptoms and in-service stressors to be incredible.

The Veteran has been given a number of diagnoses of PTSD, but the supporting stressors were either not identified or were those identified by the Veteran.  As just discussed, the Veteran's statements have been found to not be credible.  The diagnoses based on those statements are of little probative value.

Shortly before separation from service in December 1971, the Veteran reported having nervous trouble, depressed mood, and a sleep disturbance, which was apparently related to a head injury.  There is no medical opinion linking the current disability to this report, and there have been no specific reports of psychiatric treatment until several years after service.  Schizophrenia was first reportedly diagnosed in 1976, approximately four years after service.  The Veteran has at times reported symptoms continuing since service, his statements are not credible.  Hence, the evidence is against a finding that schizophrenia or other psychosis was demonstrated in service or to a compensable degree within one year after service.  As such, presumptive service connection is not warranted.

The most probative evidence is the report provided by the examiner who conducted the March 2009, VA examination.  The examiner considered the complicated history, accurately and in detail; fully considered the Veteran's reports; and provided an opinion that was well supported by a rationale.

The VA examiner provided a negative opinion as to whether the Veteran currently had PTSD and whether the current paranoid schizophrenia was related to service.  Hence, the most probative evidence is against the Veteran's claim.

The Veteran has also been found to have personality disorders.  Such disorders are not diseases or injuries within the meaning of applicable legislation for compensation purposes and with very limited exception cannot be service connected as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Service connection is possible for additional disability superimposed on a personality disorder.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  The evidence is against finding a superimposed disability incurred during service.  

The Veteran also has a long history of polysubstance abuse.  On some occasions the Veteran has reported that it began in 1967 and others as sometime shortly after separation.  See VA treatment records, dated in April 1998, May and June 2006, and June 2007.  Direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990. See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The evidence is against service connection for an acquired psychiatric disability; hence service connection could not be granted for substance abuse secondary to such a disorder.  Cf. Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001) (holding that service connection is available for substance abuse that is secondary to a service connected disability).  Thus, service connection is not warranted for any Axis I substance abuse disorder as a matter of law.  See id.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


